People v Pereira-Orlando (2016 NY Slip Op 04123)





People v Pereira-Orlando


2016 NY Slip Op 04123


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Mazzarelli, J.P., Moskowitz, Manzanet-Daniels, Gesmer, JJ.


1146 1694/14

[*1]The People of the State of New York, Respondent,
vOmar Pereira-Orlando, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Emily Anne Aldridge of counsel), for respondent.

Judgment, Supreme Court, Bronx County (George Villegas, J.), rendered October 1, 2014, convicting defendant, upon a plea of guilty, of aggravated driving while intoxicated, in violation of Vehicle and Traffic Law section 1192(2-a)(b), and sentencing him to a term of probation of 5 years and imposing a fine of one thousand dollars, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal (see People v Powell, __ AD3d __ [1st Dept 2016]), we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK